Dismiss and Opinion Filed September 19, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00154-CR
                                      No. 05-13-00155-CR
                                      No. 05-13-00156-CR
                                      No. 05-13-00157-CR
                                      No. 05-13-00158-CR
                                      No. 05-13-00159-CR
                                      No. 05-13-00160-CR
                                      No. 05-13-00161-CR

                              PAUL ALLAN KELSO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                   On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 199-81173-2012, 199-81708-2012, 199-81710-2012, 199-82219-2012,
            199-82906-2012, 199-82218-2012, 199-81709-2012, 199-82220-2012

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Lewis

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved
the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED
and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).

                                                      PER CURIAM
Do Not Publish
TEX. R. APP. P. 47
130154F.U05